Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Rig Tools, Inc., Appellant                             Appeal from the 123rd District Court of
                                                       Panola County, Texas (Tr. Ct. No. 2010-
No. 06-13-00001-CV           v.                        389).     Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
William Patrick Leamer, Appellee                       Carter participating.



       As stated in the Court’s opinion of this date, we deny the petition for an order permitting
an interlocutory appeal and dismiss the appeal for want of jurisdiction.
       We further order that the appellant, Rig Tools, Inc., pay all costs of this appeal.




                                                        RENDERED JANUARY 17, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk